Bloodworth, J.
“An insurance company may limit the power of its agent, and when notice that the agent’s power is limited is brought home to the insured in such manner as would put a prudent man on his guard, the insured relies at his peril on any act of the agent in excess of his power.
“ (a) The insured is bound by plain and unambiguous limitations upon the power of the agent contained in his policy.
“ (5) Where the application for a policy of life-insurance and the policy itself stipulate that the insurance shall not become effective until the first premium shall have been actually paid while the applicant is in good health, and that agents are not authorized to modify the policy or extend time for paying a -pi-enurm) the actual payment of the first premium during the good health of the applicant is a condition precedent to the liability of the insurer; and a local agent of the company could not waive such condition.
“ (c) The formal acknowledgement of the receipt of the first premium in a policy of life-insurance containing the provisions above stated is not conclusive of payment, so as to estop the company from denying the validity of the policy, except in a ease of due or unconditional delivery of the policy by the company.”
The foregoing rulings, made in answer to questions certified to the Su*574preme Court by this court, dispose of all the material issues raised in the motion for a new trial, and are controlling on the questions involved. For full opinion see Reliance Life Ins. Co. v. Hightower, 148 Ga. 843 (98 S. E. 469). Under the principles announced therein, the judgment of the trial court must be
Decided December 11, 1916.
Action on insurance policy; from Murray superior court—Judge Fite. December 11, 1916.
Brewster, Howell & Heyman, C. N. King, for plaintiff in error.
Bryan & Middlebrooks, Leo Sudderth, contra.

Reversed.


Broyles, P. J., and Stephens, J., concur.